Per Curiam.
The act was intended to avoid all bets, paid or *344unpaid, and to suppress every thing connected with the practice. It is the duty of the courts, therefore, to give it entire effect, and not to force an actual wager into the similitude of something else. This wager, with an appended agreement to purchase back the thing betted at a stated price, was strangely converted into a sale, though it was in effect a bet of the sum named, it having been agreed to withdraw the animal from the transaction as soon as it should have played its part. Could that device succeed, the statute might be eluded in every instance by ostensibly betting a chattel with a contingent right to sell it to the original owner for the sum covertly to be hazarded. Were reclamation thus to be cut off by the passing of the maggot from the chrysalis into the butterfly, the contract, though essentially the same, might be enforced while executory; and the statutory right of recovery back, would be a dead letter. Both the principle and the evidence to sustain it were erroneously put to the jury.
Judgment reversed.